Exhibit 10.20(b)
Highly Confidential
AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this
“Amendment”) by and between Mylan Inc. (the “Company”) and Daniel C. Rizzo, Jr.(
“Executive”), is made as of December 22, 2008.
          WHEREAS, the Company and Executive are parties to that certain
Executive Employment Agreement (the “Agreement”); and
          WHEREAS, the Company and Executive wish to amend the Agreement as set
forth below to comply with Section 409A of the Internal Revenue Code;
          NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   The following sentence is hereby added to the end of Section 3(b) of the
Agreement:

Such bonus shall be paid no later than March 15th of the year following the year
in which the annual award is no longer subject to a substantial risk of
forfeiture.

2.   The following sentences are hereby added to the end of the section of the
Agreement entitled “General Release as Condition for Post-Employment Payments”:

To the extent that any payments under Sections 8(c), (d) or (e) of this
Agreement are subject to Section 409A of the Code, such release and waiver of
claims must be signed within twenty-one (21) days following Executive’s
termination of employment (or such longer period as mandated by applicable
employment laws). Payment of any amounts due hereunder shall be made on the
thirtieth (30th) day following Executive’s termination of employment, or, if
later, on the eighth (8th) day following the expiration of the release
consideration period required by applicable law; provided, however, that in each
case the release has been executed and has become non-revocable prior to any
payment hereunder. Unless otherwise provided by the Company, if the release and
waiver of claims does not become effective and irrevocable prior to the payment
date specified above, Executive shall not be entitled to any payments or
benefits pursuant to Sections 8(c), (d) or (e) of this Agreement other than any
earned but unpaid salary through Executive’s date of termination, any earned but
unpaid bonus for any fiscal year that ended prior to Executive’s date of
termination and reimbursement of approved expenses.

3.   The following shall be added as the last section of the Agreement:

Conditions to Payment and Acceleration; Section 409A of the Code. The intent of
the parties is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to

 



--------------------------------------------------------------------------------



 



the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to Executive under this Agreement until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement that are due within the “short term deferral period”
as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of employment (or death, if earlier). To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year; provided, however, that
with respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which Executive remits the related taxes.

4.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.   5.   Except as
modified by this Amendment, the Agreement is hereby confirmed in all respects.

     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the date and the year first written above.

            MYLAN INC.
      /s/ Heather Bresch       By: Heather Bresch      Title:   Chief Operating
Officer        /s/ Daniel C. Rizzo, Jr.       Daniel C. Rizzo, Jr.         

2